DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018, 5/31/2019 and 11/19/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the another shaft member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The limitation does not distinctly specify which of the first shaft member and the second shaft member the “another shaft member” refers to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6,7,9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhiko (JP 2002-145437).

With regards to claim 1, Yasuhiko discloses an induction heating apparatus (heat degreasing device 1, Fig. 1), comprising:
a conveying device (screw transfer device 3, Fig. 1), which is configured to convey a rotatable workpiece (work 2, Fig. 1)along a linear guiding conveyance path (along guide members 31a,31b and screw shafts 32a,32b, Fig. 2); and
a heating coil (oscillation coil 1b heated using high frequency oscillator 1a, Fig. 1), which is configured to inductively heat the workpiece (work 2, Fig. 2) being conveyed along the guiding conveyance path (along guide members 31a and 31b, Fig. 2),
wherein the conveying device comprises a first shaft member and a second shaft member (screw shafts 32a,32b, Fig. 2), which are arranged in parallel so as to be separated from each other and Fig. 2), and a rotary mechanism (motor 34, Fig. 2), which is configured to rotationally drive at least one shaft member of the first shaft member and the second shaft member about an axis of the at least one shaft member (paragraph 0013, lines 5-6), and
wherein the at least one shaft member is formed of a threaded shaft having a helical convex portion formed along an outer periphery of the at least one shaft member (mountain portion 32d is a helical convex shape, Fig. 2), and the guiding conveyance path is formed by a groove bottom surface of a helical groove defined on the one shaft member by the convex portion (groove portion 32c, Fig. 2) and a surface of another shaft member of the first shaft member and the second shaft member (both screw shafts 32a,32b have a groove portion 32c and a mountain portion 32d, Fig. 2), which is opposed to the groove bottom surface (Fig. 2).
With regards to claim 2, Yasuhiko discloses wherein the another shaft member is formed of a columnar shaft (shafts 32a and 32b are directly columnar, Fig. 2) having a constant diameter, and the guiding conveyance path is formed by the groove bottom surface of the helical groove and a radially outer surface of the columnar shaft as seen below:

    PNG
    media_image1.png
    806
    509
    media_image1.png
    Greyscale
 
With regards to claim 3, Yasuhiko discloses wherein an axis of the first shaft member and an axis of the second shaft member are positioned at the same height (shafts 32a and 32b are at the same height, Fig. 3).
With regards to claim 6, Yasuhiko discloses wherein each of the first shaft member and the second shaft member is made of a non-magnetic material (screw shafts 32a and 32b are made of a non-derivative such as an epoxy resin reinforced with glass fibers, paragraph 0015, lines 8-10).
With regards to claim 7, Yasuhiko discloses wherein the workpiece comprises a rolling element, which forms a rolling bearing (work 2 comprises support shafts 2b and 2c, Fig. Fig. 3).

With regards to claim 9, Yasuhiko discloses an induction heating method for inductively heating rotatable workpieces to a target temperature by energizing a heating coil arranged on an outside of a linear guiding conveyance path while conveying the workpieces along the guiding conveyance path (heat degreasing device 1 that induces heating the work 2 by using a high frequency oscillator 1a and a oscillation coil 1b, paragraph 0011, lines 4-8), the induction heating method comprising simultaneously rotating and conveying each of the workpieces sequentially introduced into the guiding conveyance path (work 2 is introduced to guide members 31a,31b and support shafts 2b,2c to move, paragraph 0014, lines 1-2).
With regards to claim 10, Yasuhiko discloses wherein each of the workpieces sequentially introduced into the guiding conveyance path is conveyed while being rotated under a non-contact state with an adjacent one of the workpieces (each work 2 spaced apart by each mountain portion 32d and will not contact each other, Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiko as applied to claims 1-3,6,7,9 and 10 above, and further in view of Yasuhiko.

With regards to claim 4, Yasuhiko discloses wherein the rotary mechanism is configured to rotationally drive the first shaft member and the second shaft member (motor 34 is configured to rotationally drive screw shafts 32a and 32b, Fig. 2).
Yasuhiko does not disclose the first shaft member and second shaft member rotate at the same velocity in the same direction, however it would have been an obvious matter of design choice to use the shafts of Yasuhiko, since the applicant has not disclosed that the shafts rotating at the same velocity in the same direction solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the shafts of Yasuhiko. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiko as applied to claims 1-3,6,7,9 and 10 above, and further in view of Montnacher et al (DE19827608).

With regards to claim 5, Yasuhiko does not disclose wherein the one shaft member is arranged relatively on an upper side, and the another shaft member is arranged relatively on a lower side, and wherein the guiding conveyance path is formed by the groove bottom surface of the helical groove and a workpiece support surface formed on the another shaft member.
transport roller 1, Fig. 1), and the another shaft member is arranged relatively on a lower side (guide roller 2, Fig. 1), and wherein the guiding conveyance path is formed by the groove bottom surface of the helical groove (thread 7 is a helical groove, Fig. 1) and a workpiece support surface formed on the another shaft member (test bodies 6, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the shafts of Yasuhiko with the upper and lower shafts as taught by Montnacher in order to enable damage free gentle handling of workpieces in a conveying device (paragraph 0006, lines 1-2).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiko as applied to claims 1-3,6,7,9 and 10 above, and further in view of Kikuo et al (JP2005331005).

With regards to claim 8, Yasuhiko does not disclose a cooling device, which is configured to cool the workpiece discharged from the induction heating apparatus.
Kikuo et al teaches a cooling device (quenching treatment means 8, Fig. 1), which is configured to cool the workpiece discharged from the induction heating apparatus (quenching the work W, paragraph 0021, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the inducting heating apparatus of Yasuhiko with the cooling device of Kikuo et al in order to provide extended quality of induction heating (paragraph 0027, lines 12-15).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761